                   Case 2:15-cv-02245-ROS Document 313 Filed 12/11/19 Page 1 of 3



               1 Lisa Ells – Cal. Bar No. 243657*
                 Caroline E. Jackson – D. Md. Bar No. 18545*
               2 ROSEN BIEN
                 GALVAN & GRUNFELD LLP
               3 101 Mission Street, Sixth Floor
                 San Francisco, California 94105-1738
               4 Telephone: (415) 433-6830
                 Facsimile: (415) 433-7104
               5 lells@rbgg.com
                 cjackson@rbgg.com
               6
                 Daniel Marshall – Fla. Bar No. 617210*
               7 Masimba Mutamba – Fla. Bar No. 102772*
                 HUMAN RIGHTS DEFENSE CENTER
               8 Post Office Box 1151
                 Lake Worth, Florida 33460-1151
               9 Telephone: (561) 360-2523
                 Facsimile: (866) 735-7136
              10 dmarshall@hrdc-law.org
                 mmutamba@hrdc-law.org
              11
                 David J. Bodney – Ariz. Bar No. 006065
              12 Michael A. DiGiacomo – Ariz. Bar No. 032251
                 BALLARD SPAHR LLP
              13 1 East Washington Street, Suite 2300
                 Phoenix, Arizona 85004-2555
              14 Telephone: (602) 798-5400
                 Facsimile: (602) 798-5595
              15 bodneyd@ballardspahr.com
                 digiacomom@ballardspahr.com
              16
                 *Admitted Pro Hac Vice
              17
                 Attorneys for Plaintiff
              18
                                           UNITED STATES DISTRICT COURT
              19
                                                 DISTRICT OF ARIZONA
              20
                 Prison Legal News, a project of the Human    Case No. CV-15-2245-PHX-ROS
              21 Rights Defense Center,
                               Plaintiff,                     STIPULATED MOTION TO STAY
              22                                              PLAINTIFF’S BILL OF COSTS
                        v.                                    AND MOTION FOR ATTORNEYS’
              23 Charles L. Ryan, et al,                      FEES AND RELATED NON-
                                                              TAXABLE EXPENSES
              24               Defendants.
                                                              (First Request)
              25
                                                              Judge: Hon. Roslyn O. Silver
              26
              27
              28
[3375497.6]                                                                           CV-15-2245-PHX-ROS
                           PL.’S STIPULATED MOTION TO STAY MOTION FOR COST, FEES, & EXPENSES
                     Case 2:15-cv-02245-ROS Document 313 Filed 12/11/19 Page 2 of 3



               1         Plaintiff PRISON LEGAL NEWS (“PLN” or “Plaintiff”), a project of the Human
               2 Rights Defense Center, through undersigned counsel, moves for an order staying the filing
               3 of Plaintiff’s Bill of Costs and its Motion for Attorneys’ Fees and Related Non-taxable
               4 Expenses, pending Defendants’ appeal of the Court’s prior orders. See Dkt. 311.
               5         By virtue of this Court’s order granting, in part, PLN’s motion for summary
               6 judgment (Dkt. 260), the ensuing permanent injunction entered by the Court (Dkt. 305),
               7 and the judgment entered against Defendants (Dkt. 306), Plaintiff is entitled to seek
               8 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
               9         Nevertheless, in light of Defendants’ appeal, in the interests of time and efficiency
              10 and to promote judicial economy, it is prudent to stay the litigation of attorneys’ fees and
              11 costs while the appeal is decided.
              12         Counsel for the Parties have conferred regarding this request. Undersigned counsel
              13 represents that Defendants’ counsel does not object to this request.
              14         WHEREFORE, Plaintiff Prison Legal News requests a stay on filing its Bill of
              15 Costs and Motion for Attorneys’ Fees and Non-taxable expenses until 60 days after the
              16 conclusion of the appellate proceedings, including any potential Petition for Writ of
              17 Certiorari to the U.S. Supreme Court, in this matter.
              18
              19 DATED: December 11, 2019                 Respectfully submitted,
              20                                          HUMAN RIGHTS DEFENSE CENTER
              21
                                                          By: /s/ Masimba Mutamba
              22                                              Masimba M. Mutamba
              23
                                                          Attorneys for Plaintiff
              24
              25
              26
              27
              28
[3375497.6]                                                                              CV-15-2245-PHX-ROS
                                                              1
                              PL.’S STIPULATED MOTION TO STAY MOTION FOR COST, FEES, & EXPENSES
                    Case 2:15-cv-02245-ROS Document 313 Filed 12/11/19 Page 3 of 3



               1                               CERTIFICATE OF SERVICE
               2         I certify that, on the 11th day of December, 2019, I electronically transmitted a PDF
               3 version of this document to the Office of the Clerk of the Court, using the CM/ECF
               4
                 System for filing and transmittal of a Notice of Electronic Filing to all CM/ECF registrants
               5
                 listed for this matter.
               6
               7
               8                                           By:    /s/ Masimba Mutamba
               9                                                  Masimba M. Mutamba

              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
[3375497.6]                                                                              CV-15-2245-PHX-ROS
                                                              2
                              PL.’S STIPULATED MOTION TO STAY MOTION FOR COST, FEES, & EXPENSES
